NUMBER 13-21-00011-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


L.L.C., INC. AND
FUN HOLDINGS, LLC,                                      Appellants,

                                  v.

GLENN HEGAR, COMPTROLLER OF
PUBLIC ACCOUNTS OF THE STATE
OF TEXAS AND KEN PAXTON, ATTORNEY
GENERAL OF THE STATE OF TEXAS,                          Appellees.


              On appeal from the 53rd District Court
                    of Travis County, Texas.


                   ORDER OF ABATEMENT

  Before Chief Justice Contreras and Justices Hinojosa and Silva
                        Order Per Curiam
       Appellants L.L.C., Inc. and Fun Holdings, LLC appeal the trial court’s order

granting appellees, Glenn Hegar, Comptroller of Public Accounts of the State of Texas

and Ken Paxton, Attorney General of the State of Texas, plea to the jurisdiction. After due

consideration of the pleadings on file in this matter, the Court has determined that

additional briefing is necessary. See TEX. R. APP. P. 38.7 (providing that “[a] brief may be

amended or supplemented whenever justice requires, on whatever reasonable terms the

court may prescribe”).

       On October 29, 2021, after oral argument in this appeal, appellees submitted a

letter brief regarding a recently issued opinion from the Austin Court of Appeals—1st

Global, Inc. v. Hegar, No. 03-19-00740-CV, 2021 WL 5022390, at *1 (Tex. App.—Austin

Oct. 29, 2021, no pet.) (mem. op.). Appellees claim this opinion is binding authority, as

this appeal is a transfer case from the Third Court of Appeals in Austin. See TEX. R. APP.

P. 41.3 (“In cases transferred by the Supreme Court from one court of appeals to another,

the court of appeals to which the case is transferred must decide the case in accordance

with the precedent of the transferor court under principles of stare decisis.). Appellants

did not respond to this letter brief.

       The Court, having fully examined and considered the briefing, oral arguments, and

the letter brief, is of the opinion that to effectuate the proper and complete presentation

of this matter, the parties must brief this court on the impact, if any, of the 1st Global, Inc.

v. Hegar opinion on the underlying appeal. See 2021 WL 5022390, at *1. Accordingly, we

abate this appeal to remove it from the Court’s active docket. Appellants’ supplemental

brief is hereby ordered due thirty days from the date of this order. Appellees’ supplemental


                                               2
brief will be due thirty days after the date that appellants’ supplemental brief is filed.

       The appeal shall be reinstated after appellees’ response to our inquiry has been

properly and duly filed.


                                                                         PER CURIAM

Delivered and filed on the
26th day of October, 2022.




                                              3